Hill, J.
1. The admission and rejection of the evidence complained of, where the exceptions are specific enough to raise questions for decision by the Supreme Court, was not erroneous.
2. The charges complained of in grounds 6, 7, 8, 9, 10 of the motion for new trial, and the refusal to charge, are not erroneous for any reason assigned.
*515No. 7050.
December 11, 1929.
McCutchen, Bowden & Gaggstatter, for plaintiffs.
George C. Palmer, for defendant.
3. The verdict was authorized by the evidence, and there was no error in refusing a new trial.

Judgment affirmed.


All the Justices concur.